Citation Nr: 1433371	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder for compensation purposes.  

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for a neurologic disorder of the lower extremities, claimed as radiculopathy/neuropathy.  

4.  Entitlement to a rating in excess of 30 percent for degenerative disc disease of the lumbar spine, prior to April 1, 2010.

5.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, effective April 1, 2010.

6.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from December 1982 to December 1986 and from March 2003 to February 2004.  He also had extensive service in the National Guard.  

The following issues were before the Board of Veterans' Appeals (Board) in October 2012:  Entitlement to service connection for a gastrointestinal disorder and for a neurologic disorder of the lower extremities, entitlement to an increased rating degenerative disc disease of the lumbar spine, and entitlement to a TDIU.  The Board remanded those issues for further development.  Following the requested development, the RO raised the appellant's rating from 30 percent to 40 percent for degenerative disc disease of the lumbar spine.  The RO assigned April 1, 2010, as the effective date of that increase.  However, because that action did not represent a full grant of the benefit sought, that issue was returned to the Board for further appellate consideration.  

Also following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a psychiatric disorder, a gastrointestinal disorder, and a neurologic disorder of the lower extremities, as well as the denial of a TDIU.  Those issues were, then, returned to the Board for further appellate consideration.

After reviewing the record, the Board finds that still-additional development of the record is warranted for the foregoing issues prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.

In March 2012, the appellant raised contentions to the effect that service connection was warranted for a left knee disorder.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  It is referred to the RO, however, for appropriate action.


REMAND

The Psychiatric Disorder

The appellant contends that his current major depressive disorder was first manifested in service and that service connection is warranted on a direct basis.  In the alternative, he contends that he has become depressed due to physical disability caused, primarily by his service-connected low back disorder.  Therefore, he maintains that service connection of a psychiatric disorder is warranted on a secondary basis.  

In July 2008, the Board of Veterans' Appeals (Board) denied the appellant's claims of entitlement to service connection for a psychiatric disorder.  The appellant was notified of that decision, as well as his right to appeal to the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7266 (West 2002).  However, he did not initiate an appeal; and, therefore, those decisions became final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2008).  In April 2010, the appellant requested that his claim for service connection for a psychiatric disorder be reopened.  

In May 2010, the RO found that the appellant had not submitted new and material evidence.  

In June 2011, the RO granted service connection for major depressive disorder for treatment purposes only.  It confirmed and continued the denial of service connection for compensation purposes, because the appellant did not present new and material evidence for the purpose of reopening his claim.  The appellant disagreed with that decision and perfected an appeal to Board.  

In June 2014, the Board received evidence reflecting private medical treatment from June 2009 to June 2013.  That evidence is in written in Spanish and must be translated into English.  

The Gastrointestinal Disorder

The appellant contends that his gastrointestinal disorder was first manifested in service by viral gastritis and that service connection is, therefore, warranted on a direct basis.  In the alternative, he contends that it is secondary to the non-steroidal anti-inflammatory medication which he takes for his service-connected low back disorder.  Therefore, he contends that service connection is warranted on a secondary basis.  

In service in November 1986, the appellant was treated for gastroenteritis.  Recent records, such as those dated in May 2012 and November 2013, show that he has a diagnosis of GERD and a history of helicobacter pylori infection.  To date, the appellant has not been examined to determine the nature and etiology of his gastrointestinal disorder.  


The Low Back

In February 2013, the AMC confirmed and continued the appellant's 30 percent rating for his degenerative disc disease of the lumbar spine.  The AMC also confirmed and continued the denial of a TDIU.  The AMC issued the appellant a Supplemental Statement of the Case (SSOC) with respect to those actions.  

In April 2013, the RO raised the appellant's rating for his service-connected low back disorder to 40 percent, effective April 1, 2010.  Following that action, the RO did not issue the appellant an SSOC.  However, that action did not represent a full grant of the benefits sought, and there is no evidence to suggest that the appellant has withdrawn that issue from the appeal.  Therefore, the RO must issue an SSOC with respect to its actions raising the appellant's rating to 40 percent.  38 C.F.R. § 19.31 (2013). 

Hearing Request

In July 2014, the Board received the appellant's request for a local hearing at the RO before a VA Decision Review Officer.  Accordingly, the AOJ must schedule the Veteran for such a hearing.

In light of the foregoing discussion, the AOJ must take the following actions:  

1.  The AOJ must issue the appellant a Supplemental Statement of the Case with respect to its April 21, 2014, action raising the rating for the low back disorder from 30 percent to 40 percent, effective April 1, 2010.  

2.  During the course of the appeal, the VA received records which were written in Spanish.  They include, but are not limited to, records received in June 2014, which reflect the appellant's treatment from June 2009 to June 2013.  The AOJ must have those records translated into English.  

3.  The AOJ must ask the appellant if there are any outstanding records reflecting his treatment or examination (VA or non-VA) for any or the disorders at issue.  Request that he provide the name and address of any health care provider who treated or examined him or the name and address of the medical facility where he was treated.  Also request that he provide the dates of such treatment.  

The AOJ must request the foregoing records directly from each health care provider or facility identified by the appellant.  Such records could include, but are not limited to, reports of office visits, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are unavailable, but are not held by an entity affiliated with the federal government, the AOJ must notify the appellant in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

4.  When the actions in parts 2 and 3 have been completed, schedule the appellant for a gastrointestinal examination to determine the nature and etiology of any gastrointestinal disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a gastrointestinal disorder(s) is diagnosed, the VA examiner must identify and explain the elements supporting each diagnosis. 

For each diagnosis, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) the result of any incident in service, including, but not limited to, his treatment for viral gastroenteritis in November 1986.  

The VA examiner must also render an opinion as to whether the appellant's gastrointestinal disorder(s) is proximately due to or has been aggravated by the use of nonsteroidal inflammatory medicine which he takes for his service-connected low back disorder.  

The predicate for a finding of aggravation is that there be an increase in the severity of the gastrointestinal disorder due to or the result of a service-connected disease or injury, and not due to the natural progress of the gastrointestinal disorder.

The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to reach an opinion without resort to SPECULATION, he or she must state why that is so.  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the appellant does not report a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the Post Office returns that notice as undeliverable, that fact must be noted in writing and associated with the claims folder.  

5.  When the actions in parts 1, 2, 3, and 4 have been completed, the AOJ must schedule the appellant for a local hearing at the RO before a VA Decision Review Officer.  

If the appellant does not report for the scheduled local hearing, a copy of the notice informing him of the date, time, and location of that hearing must be associated with the claims file.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

6.  When the actions in parts 1, 2, 3, 4, and 5 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder; entitlement to service connection for a gastrointestinal disorder, claimed as GERD; entitlement to service connection for a neurologic disorder of the lower extremities, claimed as  radiculopathy/neuropathy; entitlement to a rating in excess of 30 percent for degenerative disc disease of the lumbar spine, prior to April 1, 2010; entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, effective April 1, 2010; and entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



